DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baechle (US 7,048,118) in view of Fielden (US 8,376,168) or Baechle (US 7,066,342).
Claim 10
Baechle discloses a packaging system (10) for an appliance, the system comprising a base pad (14) and a corner post (defined by 16 and 18), the base pad comprising a molded corner region (defined by piece of material where the corner posts 16 and 18 are inserted) comprising in-molded features that demarcate a location configured to receive the corner post.  Baechle discloses the packaging system comprises the base and a cap comprising molded expanded polystyrene (see abstract).  Baechle does not disclose the packaging system including an appliance-corner support and a pocket configured to receive a bottom end of the corner post.  However, Fielden discloses a packaging system comprising a base pad (12) including appliance corner 
Claim 11
Baechle’342 further discloses the pocket being defined by a substantially continuous perimeter wall (defined by interior surface of the appliance corner supports) that extends around a perimeter of the pocket (see figures 8 and 9).
Claim 14
Baechle further discloses the base, the cap and the corner protectors made from expanded polystyrene (see abstract).  Baechle and Fielden does not disclose the appliance corner support made from expanded polystyrene.  However, it would have 
Claim 17
After Baechle is modified by Fielden, the in-molded features would be complementary to an underside of the appliance-corner support.  After Baechle is modified by Fielden, the appliance corner supports would be placed over the molded corner region.
Claim 18
Baechle further discloses a corner of an appliance on the appliance-corner support (see figure 2).
Claim 19
Fielden further discloses the appliance-corner supports comprising a recess (defined by area where the corner posts are inserted) capable to receive a foot of an appliance (see figure 5).  After Baechle is modified by Fielden, the appliance-corner supports with the corner posts would include a recess capable to receive a foot of an appliance.
Claim 20
Baechle further discloses a second base pad (20) that is configured to an upper end of the corner post (see figure 2).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baechle (US 7,048,118) and Fielden (US 8,376,168) as applied to claim 10 above, and further in view of Garton (US 6,247,594).
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Baechle (US 7,048,118) and Fielden (US 8,376,168) as applied to claim 10 above, and further in view of Marsh (US 6,368,694).
Baechle in view of Fielden discloses the appliance-corner support made from rigid plastic material (see column 3 lines 25-29).  Regarding the limitation of the appliance-corner support being made of injection molded plastic.  In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e appliance-corner support, does not depend on its method of production, i.e. injection molding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).  Marsh discloses injection molding is a conventional technique to manufacture plastic corner protectors (see column 5 lines 62-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the appliance-corner support of Baechle and Fielden formed by injection molding process .  
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 10-15 have been considered but are moot in view of new grounds of rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736